DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed on 12/27/2018.
Claims 1-18 have been canceled while claims 19-38 are pending.
Claims 19-38 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites transaction authorization, which is an abstract idea.  Specifically, the claims recite “receive a transaction request from a person that involves a credit card or a debit card; verify that a representation of a biometric from the person is associated with an identity associated with the credit card or the debit card; determine an identity of the person, using a representation of a biometric from the person; determine that an identity of the person, identified using a representation of a biometric from the person, is associated with an authorized user of a credit card or debit card that is involved in a transaction request; verify that the person possesses an electronic device associated with the identity; determine the person possesses an electronic device that is associated with an authorized user of the credit card or the debit card; verify an answer from the person that is related to an identity question associated with the identity; and verify the identity of the person by receiving an answer from the person that is related to an identity question associated with the authorized user of the credit card or the debit card; when all verifications are successful (when the identity is associated with the authorized user of the credit card or the debit card), authorize use of the credit card or the debit card for the transaction request.”, which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as managing relationship (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involves in verifying the identity of a user using multi-factor authentication based on biometric and challenge/response interaction before authorizing a commercial transaction.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as “a secure card verification system, comprising: a communication unit; a non-transitory storage medium that stores instructions; and a processor, communicably coupled to the communication unit, that executes the instructions,” “digital representation” and “electronic device” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a secure card verification system, comprising: a communication unit; a non-transitory storage medium that stores instructions; and a processor, communicably coupled to the communication unit, that executes the instructions,” “digital representation” and “electronic device” perform the steps or functions of “receive a transaction request from a person that involves a credit card or a debit card; verify that a representation of a biometric from the person is associated with an identity associated with the credit card or the debit card; determine an identity of the person, using a representation of a biometric from the person; determine that an identity of the person, identified using a representation of a biometric from the person, is associated with an authorized user of a credit card or debit card that is involved in a transaction request; verify that the person possesses an electronic device associated with the identity; determine the person possesses an electronic device that is associated with an authorized user of the credit card or the debit card; verify an answer from the person that is related to an identity question associated with the identity; and verify the identity of the person by receiving an answer from the person that is related to an identity question associated with the authorized user of the credit card or the debit card; when all verifications are successful (when the identity is associated with the authorized user of the credit card or the debit card), authorize use of the credit card or the debit card for the transaction request.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “a secure card verification system, comprising: a communication unit; a non-transitory storage medium that stores instructions; and a processor, communicably coupled to the communication unit, that executes the instructions,” “digital representation” and “electronic device” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction authorization.  As discussed above, taking the claim elements separately, the “a secure card verification system, comprising: a communication unit; a non-transitory storage medium that stores instructions; and a processor, communicably coupled to the communication unit, that executes the instructions,” “digital representation” and “electronic device” performs the steps or functions of “receive a transaction request from a person that involves a credit card or a debit card; verify that a representation of a biometric from the person is associated with an identity associated with the credit card or the debit card; determine an identity of the person, using a representation of a biometric from the person; determine that an identity of the person, identified using a representation of a biometric from the person, is associated with an authorized user of a credit card or debit card that is involved in a transaction request; verify that the person possesses an electronic device associated with the identity; determine the person possesses an electronic device that is associated with an authorized user of the credit card or the debit card; verify an answer from the person that is related to an identity question associated with the identity; and verify the identity of the person by receiving an answer from the person that is related to an identity question associated with the authorized user of the credit card or the debit card; when all verifications are successful (when the identity is associated with the authorized user of the credit card or the debit card), authorize use of the credit card or the debit card for the transaction request.”  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction authorization.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 20-25, 27-32 and 34-38 further describe the abstract idea of transaction authorization.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites “verify that the person possesses an electronic device associated with the identity.”  Although the Applicant’s Specification discloses,
“Identity verification is preferably accomplished by collecting biometrics of the person whose identity is required to be verified and comparing them to data collected and confirmed during an enrollment process. For example, for financial transactions, a smartcard card (with the required biometric and biographic data embedded in memory (e.g., a micro-chip) is inserted in a reader and biometrics of the person engaging in the financial transaction is collected and compared to the information in memory. It is to be appreciated that alternative to an individual requiring possession of a smart card to verify their biometric information, the individual's verifying biometric information is obtained from a remote server on which the verifying biometric information is stored during the enrollment process. Thus it is to be appreciated the invention is not to be understood to be limited to using a smart card or similar tangible device/component as the invention is to be understood to encompass alternative methods including for instance a cardless system and method for verifying biometric information.” (PGPub, Par. 10 as similarly 48)
The claim language is not found in the Specification.  That is, the Specification does not disclose the processor of the claimed system verify that the person possesses an electronic device associated with the identity nor does it describe in sufficient detail as to what is involved in perfuming the act of verifying that the person possesses a device.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))
Claims 26 and 33 are also rejected based on the same rational.
Claims 20-25, 27-32 and 34-38 are also rejected as each depend on claims 19, 26 and 33 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-27 and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Voltmer et al. (US 2002/0112177) in view of Honarvar et al. (US 2003/0154406).
With respect to claims 19, 26 and 33, Voltmer discloses a secure card verification system, comprising:
a communication unit; a non-transitory storage medium that stores instructions; and a processor, communicably coupled to the communication unit, that executes the instructions to (Figs. 3, 6; Pars. 13, 50-51):
receive a transaction request from a person, via the communication unit, that involves a credit card or a debit card (Fig. 6; Par. 57-58);
verify that a digital representation of a biometric from the person is associated with an identity associated with the credit card or the debit card (Figs. 3, 5; Pars. 55-56);
determine an identity of the person, using a digital representation of a biometric from the person (Figs. 3, 5; Pars. 50-51, 55-56);
determine that an identity of the person, identified using a digital representation of a biometric from the person, is associated with an authorized user of a credit card or debit card that is involved in a transaction request (Pars. 12-13, 60, 95);
when all verifications are successful (when the identity is associated with the authorized user of the credit card or the debit card), authorize use of the credit card or the debit card for the transaction request (Pars. 56, 59-60).
Voltmer does not explicitly disclose verify that the person possesses an electronic device associated with the identity; determine the person possesses an electronic device that is associated with an authorized user of the credit card or the debit card; verify an answer from the person that is related to an identity question associated with the identity; and verify the identity of the person by receiving an answer from the person that is related to an identity question associated with the authorized user of the credit card or the debit card.  Honarvar disclose verify that the person possesses an electronic device associated with the identity; determine the person possesses an electronic device that is associated with an authorized user of the credit card or the debit card (Figs. 5, 8; Pars. 103, 126, 129, 140, 145); verify an answer from the person that is related to an identity question associated with the identity; and verify the identity of the person by receiving an answer from the person that is related to an identity question associated with the authorized user of the credit card or the debit card (Figs. 7; Pars. 103-104, 138, 232).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to simply substitute the receiving of credentials or personal identifying documents from a user in addition with along the user’s biometric (Pars. 38, 53) of Voltmer in view of verify that the person possesses an electronic device associated with the identity; determine the person possesses an electronic device that is associated with an authorized user of the credit card or the debit card (Figs. 5, 8; Pars. 103, 126, 129, 140, 145); verify an answer from the person that is related to an identity question associated with the identity; and verify the identity of the person by receiving an answer from the person that is related to an identity question associated with the authorized user of the credit card or the debit card (Figs. 7; Pars. 103-104, 138, 232) of Honarvar in order to verify a user’s identity during enrollment process/purchase transaction (Voltmer, Pars. 38, 53) and to authenticate the identity of users for transaction authorization using multi-factor user authentication process based on what the user knows, what the user has and what the user is (Honarvar, Pars. 28, 120).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 20, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Voltmer discloses wherein the digital representation of the biometric comprises a fingerprint (Par. 42).
With respect to claims 21, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Voltmer discloses wherein the digital representation of the biometric comprises a facial image, a retina image, or an iris image (Par. 42).
With respect to claims 22, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Voltmer wherein the digital representation of the biometric comprises a voiceprint (Par. 42).
With respect to claims 23, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Voltmer wherein the processor authorizes use of the credit card or the debit card by transmitting an authorizing signal to a merchant system that is associated with the transaction request (Par. 60).
With respect to claims 24, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Voltmer wherein the processor authorizes use of the credit card or the debit card by providing a token (transaction number) to a merchant system that is associated with the transaction request (Par. 60).
With respect to claims 25 and 30, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Voltmer wherein the transaction request is an online credit card purchase or an online debit card purchase (Fig. 6; Par. 57).
With respect to claims 27, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Voltmer wherein the electronic device is an identification token (driver license) (Par. 43).
With respect to claims 31, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Honarvar wherein the processor receives the digital representation of the biometric from a smart phone (Figs. 2; Pars. 109, 117, 120).
With respect to claims 32, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Voltmer wherein: 
the digital representation of the biometric comprises a biometric template (Pars. 21, 87); and 
the processor determines the identity by comparing the biometric template to stored biometric information (Fig. 5; Pars. 21, 55, 87, 89).
With respect to claims 34, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Honarvar wherein the identity question is based on user demographic information regarding the authorized user of the credit card or the debit card (Figs. 7, 22; Pars. 27, 132, 185, 237).
With respect to claims 35, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Honarvar wherein the identity question is based on a mortgage payment or a recent employer associated with the authorized user of the credit card or the debit card (Pars. 25, 103, 132, 151, 185, 191, 198, 237).
With respect to claims 36, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Honarvar wherein the identity question is based on a numeric code from the credit card or the debit card (Pars. 103, 237).
With respect to claims 37, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Honarvar wherein the identity question is based on information obtained from a third party database regarding the authorized user of the credit card or the debit card (Fig. 2; Pars. 103-104, 112).
With respect to claims 38, Voltmer in view of Honarvar discloses all the limitations as described above.  Additionally, Honarvar wherein the identity question is based on information known to the authorized user of the credit card or the debit card (Pars. 24-27, 89, 105, 198).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Voltmer et al. (US 2002/0112177), Honarvar et al. (US 2003/0154406) in view of Bonalle et al. (US 2006/0000892).
With respect to claims 28, Voltmer in view of Honarvar discloses all the limitations as described above.
Neither Voltmer nor Honarvar explicitly disclose wherein the electronic device is a smart card.  Bonalle disclose wherein the electronic device is a smart card (Figs. 1-2, 22; Pars. 39).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to simply substitute the credit card/biometric acquisition device (Fig. 2; Pars. 12-13) of Voltmer, Honarvar in view of the electronic device is a smart card (Figs. 1-2, 22; Pars. 39) of Bonalle in order to use the electronic device for collection of biometric information and complete purchase transaction (Voltmer, Pars. 54-56) and to process biometric information on the smartcard and/or to store information related to card-holder useful for securing and paying for transaction (Bonalle, Pars. 59, 252).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 29, Voltmer, Honarvar in view of Bonalle discloses all the limitations as described above.  Additionally, Bonalle wherein the electronic device is embedded in the credit card or the debit card (Figs. 1-2, 22; Pars. 39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Callahan et al. (US 2009/0171827): Callahan discloses authenticating of a user based user related information (Figs 2-3; Pars. 72-79).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685